Citation Nr: 0003977	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for numbness of the 
extremities.

2.  Entitlement to an increased evaluation for a disability 
of the thoracic spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1993 to 
September 1996.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a March 1998 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied service connection for numbness of the extremities and 
granted service connection for a disability of the thoracic 
spine, for which a 10 percent evaluation was assigned.  

By rating action of August 1999, the RO determined that the 
March 1998 rating action was clearly and unmistakably 
erroneous and that a 20 percent evaluation was warranted for 
the disability of the thoracic spine.  In AB v. Brown, 6 Vet. 
App. 35 (1993), the United States Court Appeals for Veterans 
Claims (Court) held that, on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
Since an evaluation in excess of 20 percent is potentially 
assignable for the disability of the thoracic spine, the 
claim remains in appellate status before the Board.


FINDINGS OF FACT

1.  There is no current clinical evidence of record which 
establishes the presence of disability manifested by numbness 
of the extremities, or which establishes an etiological link 
between such a claimed disorder and service or a service 
connected condition.

2.  The veteran's disability of the thoracic spine is 
characterized by complaints of pain and objective evidence of 
muscle spasms, spinal claudication and mild degenerative disc 
disease, without objective evidence of severe limitation of 
motion, weakness, fatigability, other appreciable functional 
loss.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for a disability 
manifested by numbness of the extremities.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The requirements for a rating of in excess of 20 percent 
for a disability of the thoracic spine have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
numbness of the extremities.  He is also seeking an increased 
rating for a disability of the thoracic spine.  In the 
interest of clarity, these issues will be discussed 
separately.


Entitlement to service connection for numbness of the 
extremities.

Relevant law and regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).


Well groundedness of the claim

The threshold question in every case is whether each claim 
presented is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist an appellant in the development of his claim does 
not arise unless and until a well-grounded claim is 
presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The service medical records revealed that upon the enlistment 
examination conducted in November 1992, neurological 
evaluation was normal as was a clinical evaluation of the 
upper and lower extremities.  In November 1995, the veteran 
was seen due to complaints of a possible strep throat.  An 
entry dated later in November 1995 revealed that the veteran 
had a history of recurrent streptococcal pharyngitis and had 
complaints of arthralgia.  An echocardiogram and Doppler 
evaluation performed in late November 1995 were normal.  A 
December 1995 entry showed that the veteran was seen due to a 
history of numbness in the distal upper and lower extremities 
while doing exercise and that a provisional diagnosis of rule 
out peripheral vascular insufficiency was made.  Following an 
evaluation, an assessment of normal peripheral vascular 
status as made.

The service medical records also showed that EEG testing 
conducted in January 1996 was normal, although some 
abnormalities in motor conduction velocity and sensory 
conduction were noted upon previous nerve conduction testing.  
A neurophysiologic evaluation performed in January 1996 
showed that muscle testing was normal.  A March 1996 entry 
indicated that neuro-physiological, vascular, radiological 
and cardiological work-ups had been negative.  A provisional 
diagnosis of thoracic back pain was made.  In April 1996, the 
veteran was again seen for a follow-up for his thoracic pain, 
at which time an assessment of numbness and pain in the lower 
extremities was made.  

Upon separation examination conducted in May 1996, 
neurological evaluation was normal as was a clinical 
evaluation of the upper and lower extremities.  It was noted 
on the separation examination that the veteran had been 
hospitalized in November 1995 due to a fever of 106 degrees, 
strep throat, high blood pressure and two convulsions.  It 
was noted that the veteran experienced numbness in the lower 
extremities and back pain thereafter.  

On private neurological evaluation conducted in August 1996, 
motor and sensory velocities were normal for both the lower 
and upper extremities.  It was concluded that there was no 
electrophysiological evidence of lesions of the lower and 
upper extremities.  

In August 1997, a lay statement was submitted by the 
veteran's wife.  She indicated that he had become very ill 
while being stationed in Panama and that since that time he 
had complained of severe back pain and numbness in the arms 
and legs.  

A VA general medical examination was conducted in August 
1997.  The veteran complained that if he walked for any 
distance, he experienced numbness of the feet.  He also 
reported that he experienced numbness of the fingertips.  
Physical examination revealed full range of motion of the 
extremities without apparent sensory motor limitation.  Deep 
tendon reflexes were symmetrical and 1+.  Coloration of the 
feet was normal. 

A VA examination of the joints was conducted in September 
1997.  The veteran complained of numbness in both lower 
extremities below the knee in association with exercise.  He 
also reported having similar symptoms in the hands in 
association with walking.  Upon physical examination the 
veteran could stand on his heels and toes.  Deep tendon 
reflexes were equal in the upper and lower extremities.  
There was no numbness in the upper and lower extremities.  
Circulation was intact.  Straight leg raising was negative.  
There was 4/5 quadriceps and anterior tibial group strength, 
which was also shown in the biceps and triceps.  A diagnosis 
of lower extremity numbness and upper extremity tingling in 
association with exercise, of unknown etiology, was made.

A private medical record dated in October 1997 showed that 
the veteran underwent peripheral arterial evaluation which 
reflected that the Doppler indexes were normal at rest.  It 
appears that the record also indicated that intermittent 
claudication was shown on the right and left sides.

A VA peripheral nerves examination was conducted in January 
1998.  The medical history indicated that in November 1995, 
the veteran came down with strep throat, high fevers to 106 
degrees and several febrile convulsions.  He noted that after 
that time, whenever he exercise or did anything active, his 
lower extremities would fall asleep and he would also 
experience numbness from below down to the feet which would 
resolve when he stopped exercising.  He denied weakness and 
there was no evidence of chronic parasthesias.  Physical 
examination revealed that motor power, bulk, and tone was 
normal in both upper and lower extremities.  Reflexes were 
absent in the upper extremities, 1 at both patella, and 2+ at 
both Achilles.  Plantar responses were downgoing.  Rapid 
alternating movements and tandem gait were normal.  
Temperature and vibratory sensation and proprioceptive 
function were normal.  An impression of spinal claudication 
was made; however, the examining physician requested that MRI 
studies be conducted.  

A March 1998 addendum to the VA examination reflected that 
MRI results had been reviewed showing mild degenerative disc 
disease.  It was noted that there was no etiology for the 
veteran's complaints.  

Analysis

The veteran contends that he has experienced numbness of the 
extremities ever since he was hospitalized in November 1995, 
during service.  He maintains that the numbness affects the 
area from the knees to the feet and also the hands.  

As mentioned above, the initial matter which must be resolved 
on appeal is whether the veteran has presented a well-
grounded claim.  See 38 U.S.C.A. § 5107(a).  In order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis); of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the service medical records clearly 
document complaints and treatment for such symptoms; thus, 
the second prong of the Caluza analysis (in-service 
incurrence) arguably has been satisfied.

As noted above, the first element of a well-grounded claim is 
a presently-existing disability stemming from the disease or 
injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Absent evidence of a current disability, the claim is not 
well grounded.

In this case, although there are subjective complaints of 
numbness of the extremities, a medical diagnosis of a 
disability primarily manifested by numbness of the 
extremities has not been made.  Numerous tests conducted 
during service in conjunction with veteran's complaints 
yielded normal results.  Upon private neurological evaluation 
conducted in August 1996, motor and sensory velocities were 
normal for both the lower and upper extremities.   A 
peripheral arterial evaluation conducted in October 1997 
reflected that the Doppler indexes were normal at rest.  Upon 
VA examination conducted in 1997 a diagnosis of lower 
extremity numbness and upper extremity tingling in 
association with exercise, of unknown etiology, was made.  A 
VA peripheral nerves examination conducted in January 1998, 
with subsequent MRI studies and March 1998 addendum, resulted 
in the examiner's conclusion that there was "no etiology for 
patient's complaints".

Recently, the Court has had occasion to discuss what 
constitutes a disability.  A symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, U.S. Vet. App. No. 97-1948 (December 29, 
1999) [slip op. At 4].  In this case, there are subjective 
complaints of numbness of the veteran's extremities without 
any evidence of underlying pathology, despite extensive 
physical examinations and diagnostic studies.  Since no 
competent medical evidence of current existence of any 
clinical disability manifested primarily by numbness of the 
extremities has been presented, this claim is not well 
grounded and must be denied, since the first prong of the 
Caluza analysis has not been met.

With respect to the third Caluza element, medical nexus 
evidence, the discussion above should make it clear that no 
such evidence exists.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service . . ., a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).  Therefore, inasmuch as 
the record currently does not contain medical evidence 
establishing the existence of a current disability primarily 
manifested by numbness of the extremities and no medical 
nexus evidence, the Board concluded that the veteran has 
failed in his duty to submit evidence which would justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Accordingly, the claim is denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted a well grounded 
claim for entitlement to service connection for numbness of 
the extremities.  The Board finds that the veteran has been 
accorded ample opportunity by the RO to present argument and 
evidence in support of his claim and that any error by the RO 
in deciding this case on the merits, rather than on the 
narrower basis of not being well grounded, was not 
prejudicial.  The RO accorded his claim more consideration 
than was warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384, 
391 (1995). 

Further, because the claim is not well grounded, the VA is 
under no duty to further assist the veteran in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the veteran of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence which would make the service connection 
claim well-grounded.  The Board's decision serves to inform 
the veteran of the kind of evidence which would be necessary 
to make his claim well grounded.

The Board notes that the veteran himself recognizes that 
numbness itself is a symptom and not a disability and argues 
essentially that the VA has not assisted him in providing an 
adequate VA examination determining the source or condition 
causing the numbness of the extremities claimed herein.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 
524 U.S. 940 (1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that, under 
38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Moreover, the duty to assist as interpreted by the Court is 
circumscribed and appears to apply to evidence which may 
exist and which has not been obtained.  See Counts v. Brown, 
6 Vet. App. 473, 478-9 (1994).  By way of contrast, the 
veteran in this case wishes VA to provide evidence which 
admittedly does not now exist.  As the Court has stated: "The 
VA's . . . . 'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

Entitlement to an increased evaluation for a disability of 
the thoracic spine, currently evaluated as 20 percent 
disabling.

The veteran's service-connected thoracic spine disability is 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5295. 

Relevant law and regulations

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R., Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App.119 (1999), however, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Since 
this is an appeal of an initial rating assignment, the Board 
is not limited to consideration of the most current evidence 
of the veteran's disability.  

Additional law and regulations will be discussed where 
appropriate below.


Factual Background

The service medical records included several entries 
documenting problems occurring in the thoracic spine during 
service.  X-ray films of the thoracic spine taken in March 
1996 revealed questionable straightening of the normal 
curvature of the mid-thoracic spine, most likely related with 
muscle spasm.  A bone scan of the spine taken in March 1996 
was normal.  

Upon separation examination conducted in May 1996, clinical 
evaluation of the spine was normal.  On the examination 
report the veteran indicated that he experienced recurring 
back pain during certain motions.  He indicated that these 
problems had been present since November 1995.

A VA general physical examination was conducted in August 
1997.  The medical history indicated that the veteran had 
been hospitalized in November 1995 and that following the 
hospitalization he experienced pain over the muscles of the 
mid back for approximately two weeks following discharge.  It 
was reported that two months later he again experienced 
symptoms.  A CAT scan, echocardiogram, nerve conduction 
studies and X-ray films taken of the spine were normal.  The 
veteran complained of frequent muscular back pain.  Upon 
examination, palpation over the spine was non-tender.  

A VA examination of the joints was conducted in September 
1997.  The veteran complained that his upper back muscles 
were chronically tight, but denied any lower back pain.  
Physical examination of the spine revealed some tenderness in 
the rhomboidal area.  There was no lumbar tenderness or 
spasm.  Range of motion testing revealed 90 degrees of 
forward flexion, 15 degrees of hyperextension, lateral 
bending of 30 degrees in both directions and 35 degrees of 
rotation in both directions.  Diagnoses of chronic thoracic 
strain and early degenerative disc disease of the lumbar 
spine were made. 

A VA peripheral nerves examination was conducted in January 
1998.  It was noted that a CT scan of the spine had shown 
levoscoliosis, but was otherwise normal.  The veteran 
complained of chronic mid thoracic and low back pain since 
his illness.  It was noted that the pain in the back was 
localized to about T8 on the left side and that there was 
some muscle spasm on this level.  An impression of spinal 
claudication was made.  An March 1998 addendum to the VA 
examination reflected that the MRI results had been reviewed 
showing mild degenerative disc disease.

By rating action of March 1998, the RO granted service 
connection for degenerative disc disease of the thoracic 
spine, for which 10 percent evaluation was assigned under 
Diagnostic Codes 5003-5295.  Subsequently, in an August 1999 
rating action, the RO determined that clear and unmistakable 
error had been made in the March 1998 rating action and that 
a 20 percent was warranted for the veteran's disability of 
the thoracic spine, effective from September 30, 1996, the 
day following the veteran's discharge from service.  

Analysis

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 631, 632; see also Jones v. Brown, 
7 Vet. App. 134 (1994).  The veteran has stated that the 
symptoms of his service-connected disability of the thoracic 
spine have increased. The Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has initially presented subjective 
complaints which, given the nature of the disability 
involved, are sufficient to make his claim plausible.

When a claim has been determined to be well grounded, VA has 
a statutory duty to assist the veteran in the development of 
his claim. 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant facts have been properly developed.  
Moreover, there is no indication that there are additional 
records which would aid in its decision.  The Board concludes 
that the record is sufficient to render an informed decision 
and that there is no further duty to assist the veteran in 
developing his claim under 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the 
responsibility of the Board to weigh the evidence.  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

As noted above, the veteran is in receipt of a 20 percent 
evaluation for a disability of the thoracic spine currently 
evaluated under Diagnostic Code 5003-5295.  This is 
consistent with recent medical diagnoses of chronic thoracic 
strain and degenerative disc disease.

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added, under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. Note (2) of 
DC 5003 states that the 20 percent and 10 percent ratings 
based on x-ray findings under DC 5003 will not be utilized in 
rating conditions under DC 5013. 38 C.F.R. § 4.71a, DC 5003 
(1998).

Under Diagnostic Code 5291, compensable ratings are assigned 
for limitation of motion of the dorsal  spine when that 
limitation is slight (0 percent), moderate (10 percent), or 
severe (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(1999).  Since the veteran is rated as 20 percent under 
Diagnostic Codes 5003 and 5295, rating under Diagnostic Codes 
5003 and 5291 would provide him no benefit.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
pertaining to lumbosacral strain, provide that a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  A rating of 40 
percent under Diagnostic Code 5295 contemplates a severe 
disability, with symptoms such as listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The Board finds that Diagnostic Code 5295 is the most 
appropriate for the evaluation of the veteran's disability.  
See 38 C.F.R. § 4.20.  Under Diagnostic Code 5295, an 
evaluation of 40 percent is assigned when lumbosacral strain 
is shown to be severe with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Recent VA medical examinations found the veteran's disability 
of the spine was characterized by pain in the back localized 
to about T8 on the left side and some muscle spasm on this 
level.  The recent medical evidence does not establish the 
presence of severe strain characterized by listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.  Accordingly, an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5295.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1998).  See Johnson v. Brown, 9 Vet. App. 7 (1996) and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
Consideration of pain and limitation of function is thus 
warranted in this case.  See VAOPGCPREC 36-97.  However, it 
is also noted that findings of dysfunction due to pain must 
supported by adequate pathology, such as evidence of weakness 
or atrophy.  See 38 C.F.R. § 4.40.  Although the medical 
records document the veteran's subjective reports of back 
pain, the objective medical findings did not document any 
evidence of pain upon range of motion testing.  As indicated 
previously, the veteran denied weakness associated with his 
dorsal spine disability, and none was found on recent 
examination.  

Essentially, there is no evidence of functional impairment 
attributable to pain or any other source which is productive 
of severe disability of the thoracic spine.  Therefore, the 
Board finds that the veteran's lumbar spine disorder is 
appropriately rated at 20 percent.  See 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5295.

In this case, the Board is unable to identify any clinical 
evidence which would provide a basis for the assignment of an 
evaluation in excess of 20 percent at any time from September 
30, 1996 forward.  See Fenderson v. West, 12 Vet. App.119 
(1999).  The Board finds that the preponderance of the 
evidence is against the veteran's  claim.  Accordingly, a 
rating higher than 20 percent is not warranted and is denied.  


ORDER

A well grounded claim of entitlement to service connection 
for numbness of the extremities not having been presented, 
the claim is denied.

Entitlement to an evaluation in excess of 20 percent for a 
disability of the thoracic spine is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  "Thoracic spine" and "dorsal spine" are synonymous.  See Reiber v. Brown, 7 Vet. App. 513, 515 (1995): 
"Thoracic vertebrae are 'any of the 12 vertebrae dorsal to the thoracic region and characterized by articulation 
with the ribs.' ", citing Webster's Medical Desk Dictionary 715 (1986).  


